Title: To Alexander Hamilton from Charles Lee, 29 January 1792
From: Lee, Charles
To: Hamilton, Alexander



Alexandria [Virginia] 29th. January 1792
Sir!

I have received your letter of the 18th. Instant and I shall act conformably to it with respect to the clauses of the Collection Law, to which it refers.
As to the appointment of a person to measure vessels, in considering the parts of the Coasting Law, which apply to the subject, more particularly the third and thirty first sections, I have conceived that the measurement of every vessel ought to be made by the Surveyor when it can be done conveniently with his other official duties. Few or none of the duties of that Office are in their natures so confidential. Putting this construction on the Law, I shall consider myself bound to require the admeasurement to be made by the Surveyor in every case, where it shall not be necessary to be made by another person to be appointed for the special purpose: and in every case where it shall be proper or necessary to appoint a measurer it shall be regularly done. This the Surveyor well knew was the proposed plan of my conduct, and also the one directed by Law. I have been led to be more exact and explicit with the Surveyor here, because in my opinion he has not been so attentive to the duties of his Office as he ought to have been; and as he is scarcely ever called by any occasion from Alexandria, he ought to have performed more of the duties of his Office than he has thought proper to do. I did formerly appoint a person to measure vessels indefinitely; and I have been informed that the certificates sent to my Office were signed by the Surveyor generally, yet the actual measurement was made in his absence, by the person thus appointed in almost every instance. This mode of proceeding being in my opinion improper, I thought it necessary in order that the Surveyor may be compelled to perform the duty of admeasurement when he can conveniently do it, to adopt the present mode, of appointing a measurer from time to time in every particular case that shall require it to be done. This latter mode is more troublesome to me but will be attended with a more proper execution of the Surveyors duties, and seems more perfectly legal.
I beg leave to bring your attention to the 31st. section of the Collection Law, because to merchants here have complained of it as inconvenient in requiring the entry to be made on oath by the importer consignee or the known factor or agent of such importer or consignee before the collector of that district where the vessel unladed. The trade of Virginia not being collected to a point, it happens that goods imported by a Merchant at Alexandria are in a Vessel entered in James River, and so vice versa. There is no known factor or agent at the entering port, and the Merchant must go there to take the oath before the Custom House Officer, which inconvenience, it is thought, by altering the Law back to what it was under the first Collection Law, might be removed without any injury to the Revenue. That is to say, by permitting the Oath of Entry to be taken in certain cases before a magistrate, and transmitted to the proper Officer of the Customs.
The Case of Mr. Cuthbert has lately occurred he resides in Norfolk, and has some goods in a ship entered in this district. He has sent the enclosed paper, supposing it to be a sufficient appointment of an agent to make entry of his goods. As the ice has occluded our navigation, no inconvenience will arise to him while I wait for your opinion, and therefore I have submitted to you to direct, whether the oath of entry ought to be admitted to be taken by a person duly appointed by the importer or consignee to be his agent for the particular purpose of entering the goods; or whether the Law does not mean that the agent ought to be a person who previously and in other instances had acted in the affairs of the importer or consignee, and was known as such at the place of doing the business. The former construction might occasion unfair practices if generally admitted; and as the Law has made no exceptions, if admitted in one case it ought also to prevail in every case.
I am Sir! most respectfully   Your most Obedt. Hble Servant

Charles Lee, Collectorat Alexandria

